DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1/II.11-12, the recitation of “a bone that differs from the target bone” makes the claim unclear and vague, as for not specifying the correlation between the “a bone” in lines 11 – 12, and the “an adjacent bone” in lines 1 – 2, clarification is requested.
For the sake of examination, the “a bone” recited at the end of claim 1, is interpreted as referring to the adjacent bone recited at the beginning of claim 1.
In claim 7/I.2, the recitation of “a contralateral bone” makes the claim unclear and vague, as for not specifying the correlation between the “a contralateral bone” in claim 7, and the “an adjacent bone” in claim 1, clarification is requested.
For the sake of examination, the “a contralateral bone” in claim 7, is interpreted as referring to the adjacent bone in claim 1.
In claim 10/I.3, the recitation of “the bone” makes the claim unclear and vague, as for not specifying which bone is being referred to, the adjacent bone or the target bone, clarification is requested.
For the sake of examination, the bone in claim 10 is interpreted as referring to the target bone.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 7 and 9 – 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson (US Pub. 2014/0114319 A1).

    PNG
    media_image1.png
    722
    618
    media_image1.png
    Greyscale

Claim 1, Wilkinson discloses a method for performing surgery on a target bone with guidance from an adjacent bone adjacent to the target bone [abstract, Figs.12 & 17], the method using a cutting guide [300] including a mounting portion [defined by at least a portion by 312 and/or 314], a cut guiding portion [defined by at least a portion by 322] and a linking portion extending therebetween [defined by at least a portion extending between at least a portion by 312 and at least a portion by 322], the method comprising: 
- mounting the mounting portion to the adjacent bone and positioning the cut guiding portion adjacent to the target bone [¶55, wherein at least a portion by 312 is mounted to a portion of bone 1, and at least a portion by 322 is positioned by bone 2], wherein the mounting portion and the cut guiding portion are positioned in a predetermined spatial relationship relative respectively to the adjacent and target bones [¶55, wherein guide 300 is designed to correspond to a pre-operative plan]; and 
- making a cut in the target bone using a saw [¶55 and ¶60 - ¶61, at least a portion of bone 2 to be resected through resection slot 322], the saw being guided along a predetermined path by the cut guiding portion [wherein the saw is to be guided along a path defined by resection slot 322]; 
- whereby the cutting guide is positioned relative to the target bone using a bone that differs from the target bone in which a cut is to be made [wherein guide 300 is positioned relative to bone 2 using bone 1, bones 1 and 2 are different bones].  
Claims 2 – 3, 6 – 7 and 9 – 11, Wilkinson discloses the limitations of claim 1, as above, and further, Wilkinson discloses (claim 2) wherein - the cutting guide is delimited by a cutting guide peripheral surface defining a bone facing portion which faces the target bone and the adjacent bone when the cutting guide is operatively mounted thereto [Figs. 12 & 17, wherein guide 300 has at least a surface portion facing bones 1 and 2 when mounted thereto], the bone facing portion being contoured to match a shape of the target and adjacent bones [being patient specific guide designed to correspond to a pre-operative plan, ¶55]; and - mounting the mounting portion and positioning the cut guiding portion includes abutting the cutting guide peripheral surface against the target and adjacent bones where the bone facing portion is contoured to match the shape of the target and adjacent bones so that the cutting guide is positioned at a predetermined location and a predetermined orientation relative to the target bone [¶55 and Fig.17, wherein abutting at least a surface portion of guide 300 against bones 1 and 2 results in positioning at least a portion of guide 300, by resection slot 322, relative to bone 2 according to a pre-operative plan]; (claim 3) wherein the cutting guide defines a K-wire aperture for inserting a K-wire therethrough, the method further comprising inserting the K-wire though the K-wire aperture and into the target bone to secure the cutting guide to the target bone [Fig.17 to Wilkinson, above, wherein considering the entirety of Wilkinson’s disclosure, a PHOSITA would understand that the guides of the invention includes apertures for receiving wires / pins therethrough, for securing the guide to a target bone, i.e. ¶53]; (claim 6) wherein making the cut excises a portion of the target bone, the method further comprising replacing the portion of the target bone with an endoprosthesis [¶55, wherein a tibial component to be placed on the resected portion of the tibia]; (claim 7) imaging a contralateral bone contralateral to the target bone [¶4] and forming a model of a part of the contralateral bone corresponding to the portion of the target bone [¶3, i.e. Figs.1 - 2, bone 1 is interpreted as being contralateral to target bone 2]; and - manufacturing the endoprosthesis, wherein the endoprosthesis includes a bone replica part thereof that is shaped like a mirror image of the model of the part of the contralateral bone [¶55 and ¶60 - ¶61, to restore joint alignment]; (claim 9) wherein the cut guiding portion defines a slit extending therethrough for guiding the saw [wherein resection slot 322 is for guiding a saw therethrough to resect a target bone 2], making the cut including inserting a saw blade of the saw into the slit and cutting through the target bone with the saw blade inserted in the slit [¶55 and ¶60 – 61]; (claim 10) wherein the cut guiding portion defines at least one drilling guide aperture extending therethrough [Fig.17 to Wilkinson, above, defined by at least one of the through apertures], the method further comprising drilling in the bone with a drill having a drill bit extending through the drilling guide aperture [Fig.17 to Wilkinson, above, wherein the wire or pin inserted through the aperture and into the bone defines a drill bit]; (claim 11) further comprising - imaging the target bone and the adjacent bone [¶48]; - forming a model of the shape of the target bone and the adjacent bone [¶2 - ¶4]; and - manufacturing the cutting guide based on the model of the shape of the target bone and the adjacent bone so that the bone facing portion is contoured to conform to the shape of the target bone and the adjacent bone [¶48].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternative interpretation for claim 10, in case Applicant does not agree with the interpretation of the claim as being anticipated by Wilkinson ‘319.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US Pub. 2014/0114319 A1) in view of Wilkinson (US Pub. 2013/0116698 A1).
Assuming Applicant does not agree with the interpretation that the pin of Wilkinson ‘319 is equivalent to the claimed drill bit. The office takes alternative interpretation wherein Wilkinson ‘698 teaches an analogous method [abstract] comprising the use of pin [390, Figs. 23 - 24] for securing a guide to the bone, and wherein the pin being self-drilling pin [¶241].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Wilkinson ‘319 and Wilkinson ‘698, and substitute the self-drilling pin of Wilkinson ‘698 for the pin of Wilkinson ‘319 in order to facilitate insertion of the pin into bone without the need of additional drilling tools. 
Claim(s) 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US Pub. 2014/0114319 A1) in view of Hafez et al. (US Pub. 2018/0116804 A1).
Claim 12, Wilkinson discloses the limitations of claim 11, as above, and further, Wilkinson discloses wherein the guide [300] to be manufactured according to a pre-operative plan [¶55].
Wilkinson does not explicitly disclose wherein the manufacturing of the guide is performed through 3D printing.
Hafez teaches analogous method [abstract] comprising the step of manufacturing a surgical instrument according to a pre-operative plan through 3D printing being one of various known computer aided manufacturing techniques [¶8 - ¶11]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Wilkinson and Hafez, and manufacture the guide of Wilkinson using the 3D printing computer aided manufacturing technique in order to provide a guide dimensioned according to the collected measures in the pre-operative plan for accurate sizing, alignment and orientation.
Claim 13, Wilkinson discloses the limitations of claim 11, as above, and further, Wilkinson discloses wherein the target bone is diseased [¶2 - ¶4, having wear].
Wilkinson does not explicitly disclose wherein the target bone is affected by a tumour.
Hafez teaches analogous method [abstract] comprising the steps of performing total knee arthroplasty due to osteogenic tumor [¶2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Wilkinson and Hafez, and perform the procedure of Wilkinson for a diseased bone having tumor in view of Hafez in order to correct joint balance and alignment.
Allowable Subject Matter
Claims 4 – 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775